FILED
                             NOT FOR PUBLICATION                            JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NICOLAY ROMANOVICH                               No. 08-74823
VASILCHUK,
                                                 Agency No. A076-076-428
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Nicolay Romanovich Vasilchuk, a native and citizen of Moldova, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006),

and we dismiss in part and deny in part the petition for review.

      Substantial evidence supports the IJ’s finding that the discrimination

Vasilchuk suffered in Soviet Moldova and later in Transnistria, did not rise to the

level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir. 2003)

(“two occasions where [petitioner] was ‘pushed’ while attending church services

interrupted by government officials does not compare to the severity of physical

abuse that in other cases we have deemed persuasive to show persecution”).

      Substantial evidence also supports the IJ’s finding that Vasilchuk did not

establish a well-founded fear of future persecution based on his Pentecostal

religion. See Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir. 2002) (“[T]he

IJ and the BIA are entitled to rely on all relevant evidence in the record, including

a State Department report, in considering whether the petitioner has demonstrated

that there is good reason to fear future persecution.”). We lack jurisdiction to

review Vasilchuk’s claim based on incidents related to his family’s emigration to

the United States because he did not raise it before the BIA. See Velasco-

Cervantes v. Holder, 593 F.3d 975, 978 n.3 (9th Cir. 2010). Accordingly,

Vasilchuk’s asylum claim fails.


                                           2                                    08-74823
      Because Vasilchuk did not establish eligibility for asylum, it necessarily

follows that he did not satisfy the more stringent standard for withholding of

removal. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the IJ’s denial of Vasilchuk’s claim

for CAT relief because he failed to show it is more likely than not he will be

tortured if returned to Transnistria. See Wakkary v. Holder, 558 F.3d 1049, 1067-

68 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED, in part; DISMISSED, in part.




                                          3                                      08-74823